Name: Commission Regulation (EC) No 609/97 of 7 April 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: plant product;  marketing;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31997R0609Commission Regulation (EC) No 609/97 of 7 April 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 093 , 08/04/1997 P. 0009 - 0015COMMISSION REGULATION (EC) No 609/97 of 7 April 1997 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 72 (5) thereof,Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EC) No 1427/96 (4), lays down general rules for the description and presentation of wines and grape musts;Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EC) No 1056/96 (6), lays down detailed rules for the description and presentation of wines and grape musts;Whereas certain terms for table wines described by reference to a geographical ascription were authorized in Italy or applied for in the United Kingdom; whereas the terms 'Indicazione geografica tipica` for Italian wines and 'regional wine` for English and Welsh wines were recognized for Italy and for the United Kingdom respectively by the aforementioned Regulation (EEC) No 2392/89; whereas, to be used as sales descriptions for table wines described by reference to a geographical ascription in those countries, those terms need be inserted in Articles 1 (2), 2 (2) and 11 (1) of Regulation (EEC) No 3201/90;Whereas the traditional specific term 'QualitÃ ¤tswein garantierten Ursprungs` was authorized in Germany for certain quality wines produced in a specified region (quality wines psr) recognized for that Member State by Article 15 (2) of Council Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions (7), as last amended by Regulation (EC) No 1426/96 (8); whereas, to be used as a sales description, this term needs to be inserted in Article 3 (1) of Regulation (EEC) No 3201/90;Whereas traditional terms were recognized for certain Spanish and Italian table wines with a geographical ascription and quality wines psr; whereas, to be used as optional terms on labelling for those wines, those terms need to be inserted in Articles 3 (3) and 14 (1), (2) and (3) of Regulation (EEC) No 3201/90; whereas provision should be made also that certain traditional Italian terms be used only by quality wines psr;Whereas certain traditional terms figure on the labelling of Austrian wines in a manner to which consumers are accustomed; whereas those Austrian terms should therefore be added to the exceptions provided for in Articles 3 (1) and 14 (4) of Regulation (EEC) No 3201/90;Whereas information concerning the conditions governing the production of the wine, including, where appropriate, the vine varieties, is useful and interesting for the consumer; whereas, however, such information must be given elsewhere than on the label bearing the mandatory information and not in the same field of vision; whereas, in order to prevent abuse in the indication of varieties, it should be specified, in particular, that the information must be indicated as part of a text in lettering of the same type and size as the rest of that text;Whereas, in the cases referred to in the second subparagraph of Article 40 (3) of Regulation (EEC) No 2392/89, when a new quality wine psr appears the consumer should be prevented from confusing it with certain well-known brand names; whereas the manner in which, in this case, the name of the specified region must appear on the labelling should be laid down;Whereas South Africa, Argentina, Chile, Hungary, New Zealand and Uruguay have requested that Annex IV to Regulation (EEC) No 3201/90 be adapted; whereas it seems justified to accede to those requests;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3201/90 is amended as follows:1. in the second subparagraph of Article 1 (2):- the term 'vino tipico` is replaced by 'indicazione geografica tipica`,- after the term 'vinho regional`, the term 'regional wine` is added;2. in Article 2 (2):- the term 'vino tipico` is replaced by 'indicazione geografica tipica`,- after the term 'vinho regional`, the term 'regional wine` is added;3. in Article 3 (1):(1) in the first subparagraph, the first indent is replaced by:'- "QualitÃ ¤tswein", "QualitÃ ¤tswein garantierten Ursprungs" and "QualitÃ ¤tswein mit PrÃ ¤dikat",`;(2) in the first sentence of the second subparagraph, the words 'first and fourth indents` are replaced by 'first, fourth and eighth indents`;(3) in the third subparagraph, the first indent is replaced by:'- "QbA", "QgU" and "QbAmP",`;4. in Article 3 (3):(1) the following indent is added to (c):'- "Klassisch" or "Klassisches Ursprungsgebiet". Those indications are reserved for the quality wines psr "Alto Adige" or "SÃ ¼d-Tirol".`;(2) the following indent is added to (e):'- "ClÃ ¡sico".`;5. in the first subparagraph of Article 11 (1):- the term 'vino tipico` is replaced by 'indicazione geografica tipica`,- after the term 'vinho regional`, the term 'regional wine` is added;6. in Article 14 (1) (c) the first indent is replaced by:'- "vino novello" or "novello" `;7. in Article 14 (2) (c) the last indent is deleted;8. in Article 14 (3):(1) in (c):(1.1) the following indents are added:'- "ramie",-"rÃ ©bola",- "fiori d'arancio",- "governo all'uso toscano",- "flÃ ©tri",- "annoso".`;(1.2) the indent "vino novello" is replaced by:'- "vino novello" or "novello".`;(2) in (d) the following indent is added:'- "sobremadre".`;9. in Article 14 (5), the second subparagraph is replaced by the following:'The first subparagraph shall not apply to the terms "hock", "claret", "Moseltaler", "Heuriger", "Schilcher" and "Bergwein".`;10. in the first subparagraph of Article 17 (1), the second indent is deleted;11. in Article 17 (1), the following paragraph 1a is added:'1a - Information concerning:- the natural or technical conditions governing the production of the wine, as referred to in Article 25 (2) (f) of Regulation (EEC) No 2392/89,- the natural or technical conditions governing the production of the wine, including, where appropriate, the vine varieties used, even if there are three or more varieties and provided that, in such a case, the varieties mentioned account for at least 85 % of all the varieties used for the production of the wine in question, as referred to in Articles 2 (3) (h), 11 (2) (t) and 26 (2) (p) of Regulation (EEC) No 2392/89,may not appear on the same part of the label as that on which the mandatory information appears or in the same field of vision. When the names of the vine varieties are indicated, they must appear as part of a text in lettering of the same type and size as the rest of that text.The information referred to in the first subparagraph must be verifiable;`12. the following Article 23a is added:'Article 23aIn the cases referred to in the second subparagraph of Article 40 (3) of Regulation (EEC) No 2392/89, the names of specified regions or geographical units used to describe a quality wine psr must be indicated on the labelling in lettering of the same size as the terms referred to in the first subparagraph, second indent, of Article 15 (7) of Regulation (EEC) No 823/87.Where the name of the specified region or the geographical unit is made up of several words, such a composite name shall be shown on the label on the same line, in lettering of the same type and size.`;13. in Article 26 (1) the following subparagraph is added:'By derogation from the second and third subparagraphs, where the date of application of an amendment to the relevant provisions precedes the date of entry into force of the regulation introducing that amendment, the periods referred to in those subparagraphs shall start with the date of entry into force of the said amendment.`;14. Annexes I, III and IV are amended in accordance with the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 83, 25. 3. 1997, p. 5.(3) OJ No L 232, 9. 8. 1989, p. 13.(4) OJ No L 184, 24. 7. 1996, p. 3.(5) OJ No L 309, 8. 11. 1990, p. 1.(6) OJ No L 140, 13. 6. 1996, p. 15.(7) OJ No L 84, 22. 3. 1987, p. 59.(8) OJ No L 184, 24. 7. 1996, p. 1.ANNEX I. Annex I to Regulation (EEC) No 3201/90 is amended as follows:Title 4. 'Austria` is deleted.II. Annex III to Regulation (EEC) No 3201/90 is amended as follows:(1) in Title 8. 'Portugal`:(a) The names of the following vine varieties and their synonyms are added:>TABLE>(b) The variety name 'Moscatel do Douro` is deleted.(2) in Title 9. 'Austria`, footnotes (1), (2) and (3) are replaced by the following:'(1) The synonym "Feinburgunder" may be used for a transitional period, until 16 November 2000.(2) The synonym "Riesling X Silvaner" may be used in Austria for a transitional period, until 16 November 2000.(3) The synonym "Muskat-Sylvaner" may be used in Austria for a transitional period, until 16 November 2000.`III. Annex IV to Regulation (EEC) No 3201/90 is amended as follows:(1) in Title 1. 'South Africa`:(a) the name of the following vine variety is added:'Malbec`;(b) the vine variety name 'Cinsault` is added after 'Cinsaut`;(2) in Title 3. 'Argentina` the name of the following vine variety is added:'Sangiovese`;(3) in Title 7. 'Chile`:(a) the names of the following vine varieties are added:'Mouvedre`'Petit Verdot`'Pinot Gris`'Sangiovese`'Sauvignon Blanc`'Sirah`'Viognier`'Zinfandel`;(b) the names of the following vine varieties and their synonyms are deleted:>TABLE>(4) in Title 11. 'Hungary` the names of the following vine varieties and their synonyms are added:>TABLE>(5) Title 14. 'New Zealand` is replaced by the following:>TABLE>(6) Title '19. Slovak Republic`, is replaced by Title '18a. Slovak Republic`;(7) in Title 21a. 'Uruguay` the name of the following vine variety is added:'Viognier`.